Exhibit 10.1

EXECUTION VERSION

INCREMENTAL AMENDMENT

January 31, 2013

 

To: Bank of America, N.A.,

as Administrative Agent under the Credit Agreement referred to below

Reference is hereby made to the Credit Agreement, dated as of June 29, 2007, as
amended as of June 4, 2012 (as further amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among VWR Funding Inc.
(“VWR” or the “Parent Borrower”), each of the Foreign Subsidiary Borrowers from
time to time party thereto (together with the Parent Borrower, the “Borrowers”
and each, a “Borrower”), the lenders party thereto from time to time (the
“Lenders”), BANK OF AMERICA, N.A., as Administrative Agent and Collateral Agent
(in such capacity and together with its successors and permitted assigns, the
“Administrative Agent”), Bank of America, N.A., Goldman Sachs Credit Partners
L.P. and J.P. Morgan Securities Inc., as Arrangers for the Credit Facilities,
JPMorgan Chase Bank, N.A. and Deutsche Bank Securities, Inc., as
co-documentation agents, and Goldman Sachs Credit Partners L.P., as syndication
agent.

This notice is an Incremental Amendment referred to in Section 2.24 of the
Credit Agreement. Effective as of the Incremental Amendment Effective Date, the
Parent Borrower, the Administrative Agent and each of the Lenders and Additional
Lenders signatory hereto each hereby agree as follows:

ARTICLE ONE

DEFINED TERMS

Terms defined in the Credit Agreement are used herein as defined therein. (a) In
addition, the following terms have the meanings specified below and are hereby
added to Section 1.01 of the Credit Agreement in correct alphabetical order:

“Dollar Term B-1 Lender “: each Lender with a Dollar Term B-1 Loan Commitment or
an outstanding Dollar Term B-1 Loan.

“Dollar Term B-1 Loan”: as defined in clause (a) of Article 2 of the Incremental
Amendment No. 1. The Dollar Term B-1 Loans shall be a “Class” of Incremental
Term Loans for purposes of the Credit Agreement.

“Dollar Term B-1 Loan Commitment”: as to any Dollar Term B-1 Lender, the
commitment of such Lender to make Dollar Term B-1 Loans in an aggregate
principal amount not to exceed, as applicable, the amount set forth opposite
such Lender’s name under the heading “Dollar Term B-1 Loan Commitment” on
Schedule I or in the Assignment and Acceptance pursuant to which such Lender
assumed its Dollar Term B-1 Loan Commitment or Dollar Term B-1 Loans, as
applicable, as the same may be (a) reduced from time to time pursuant to
Section 2.09 of the Credit Agreement and (b) reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section 9.04 of
the Credit Agreement.



--------------------------------------------------------------------------------

“Euro Term B-1 Lender “: each Lender with a Euro Term B-1 Loan Commitment or an
outstanding Euro Term B-1 Loan.

“Euro Term B-1 Loan”: as defined in clause (a) of Article 2 of the Incremental
Amendment No. 1. The Euro Term B-1 Loans shall be a “Class” of Incremental Term
Loans for purposes of the Credit Agreement.

“Euro Term B-1 Loan Commitment”: as to any Euro Term B-1 Lender, the commitment
of such Lender to make Euro Term B-1 Loans in an aggregate principal amount not
to exceed, as applicable, the amount set forth opposite such Lender’s name under
the heading “Euro Term B-1 Loan Commitment” on Schedule II or in the Assignment
and Acceptance pursuant to which such Lender assumed its Dollar Term B-1 Loan
Commitment or Dollar Term B-1 Loans, as applicable, as the same may be
(a) reduced from time to time pursuant to Section 2.09 of the Credit Agreement
and (b) reduced or increased from time to time pursuant to assignments by or to
such Lender pursuant to Section 9.04 of the Credit Agreement.

“Incremental Amendment Effective Date”: the date on which the conditions
specified in Article 4 of the Incremental Amendment No. 1 are satisfied or
waived.

“Incremental Amendment No. 1”: the Incremental Amendment, dated as of
January 31, 2013, by and among the Parent Borrower, certain Lenders party
thereto and the Administrative Agent.

“Term B-1 Lenders”: the Dollar Term B-1 Lenders and the Euro Term B-1 Lenders.

“Term B-1 Loans”: the aggregate amount of the Dollar Term B-1 Loans and the Euro
Term B-1 Loans.

(b) The following terms set forth in the Credit Agreement are amended and
restated in their entirety as follows:

“Class,” when used in reference to any Loan or Borrowing, shall refer to whether
such Loan, or the Loans comprising such Borrowing, are Non-Extended Revolving
Loans, Non-Extended Dollar Term Loans, Non-Extended Euro Term Loans, Extended
Revolving Loans, Extended Dollar Term Loans, Extended Euro Term Loans, Dollar
Term B-1 Loans, Euro Term B-1 Loans, any Class of Post Amendment 1 Extended
Revolving Loans designated pursuant to Section 2.25, any Class of Post Amendment
1 Extended Term Loans designated pursuant to Section 2.25, Incremental Term
Loans or Swingline Loans, and, when used in reference to any Commitment, refers
to whether such Commitment is a Non-Extended Revolving Credit Commitment,
Extended Revolving Credit Commitment (including a Revolving Commitment
Increase), Dollar Term Loan Commitment, Euro Term Loan Commitment or Swingline
Commitment.

 

2



--------------------------------------------------------------------------------

“Dollar Term Loan” shall mean (a) the dollar term loans made by the Lenders to
the Parent Borrower pursuant to Section 2.01(a), (b) any Extended Dollar Term
Loans and (c) any dollar Incremental Term Loans (including Dollar Term B-1
Loans). For the avoidance of doubt, in no event shall any Incremental Term Loans
be designated (or constitute) as Non-Extended Dollar Term Loans.

“Euro Term Loan” shall mean (a) the euro term loans made by the Lenders to the
Parent Borrower pursuant to Section 2.01(b), (b) any Extended Euro Term Loans
and (c) any euro Incremental Term Loans (including Euro Term B-1 Loans). For the
avoidance of doubt, in no event shall any Incremental Term Loans be designated
(or constitute) as Non-Extended Euro Term Loans.

(c) Schedule 2.01 of the Credit Agreement is amended and restated in its
entirety to read as set forth on Schedule 2.01 to the Incremental Amendment
No. 1.

ARTICLE TWO

INCREMENTAL TERM LOANS

The terms of the Dollar Term B-1 Loans and the Euro Term B-1 Loans established
pursuant to this Incremental Amendment No. 1 shall be identical to the terms of
the Extended Dollar Term Loans and the Extended Euro Term Loans, respectively,
outstanding immediately prior to the effectiveness of this Incremental Amendment
No. 1, subject to the following additional or modified terms or as otherwise
provided herein:

(a) Procedures for Borrowing Term B-1 Loans. Subject to the terms and conditions
hereof and in the Credit Agreement, each Dollar Term B-1 Lender severally agrees
to make a loan (a “Dollar Term B-1 Loan”) on the Incremental Amendment Effective
Date in an amount equal to its Dollar Term B-1 Loan Commitment. Subject to the
terms and conditions hereof and in the Credit Agreement, each Euro Term B-1
Lender severally agrees to make a loan (a “Euro Term B-1 Loan”) on the
Incremental Amendment Effective Date in an amount equal to its Euro Term B-1
Loan Commitment. The Dollar Term B-1 Loans and the Euro Term B-1 Loans shall
initially be the Type of Loan specified in the Notice of Borrowing delivered
pursuant to clause (b) of Article Four below until otherwise converted or
continued in accordance with the Credit Agreement.

(b) Amortization.

(i) The Parent Borrower shall repay to the Administrative Agent in dollars for
the ratable account of the Dollar Term B-1 Lenders on the dates and in the
amounts set forth below:

 

Date    Amount  

03/28/13

   $ 879,305.70   

06/28/13

   $ 879,305.70   

9/30/13

   $ 879,305.70   

12/31/13

   $ 879,305.70   

 

3



--------------------------------------------------------------------------------

Date    Amount  

03/31/14

   $ 879,305.70   

06/30/14

   $ 879,305.70   

9/30/14

   $ 879,305.70   

12/31/14

   $ 879,305.70   

03/31/15

   $ 879,305.70   

06/30/15

   $ 879,305.70   

9/30/15

   $ 879,305.70   

12/31/15

   $ 879,305.70   

03/31/16

   $ 879,305.70   

Extended Term Loan Maturity Date

   $ 340,291,307.61   

(ii) The Parent Borrower shall repay to the Administrative Agent in euros for
the ratable account of the Euro Term B-1 Lenders on the dates and in the amounts
set forth below:

 

Date    Amount  

03/28/13

   € 253,816.35   

06/28/13

   € 253,816.35   

9/30/13

   € 253,816.35   

12/31/13

   € 253,816.35   

03/31/14

   € 253,816.35   

06/30/14

   € 253,816.35   

9/30/14

   € 253,816.35   

12/31/14

   € 253,816.35   

03/31/15

   € 253,816.35   

06/30/15

   € 253,816.35   

9/30/15

   € 253,816.35   

12/31/15

   € 253,816.35   

03/31/16

   € 253,816.35   

Extended Term Loan Maturity Date

   € 98,226,925.69   

(iii) All Dollar Term B-1 Loans and all Euro Term B-1 Loans shall be due and
payable on the Extended Term Loan Maturity Date, in each case, together with
accrued and unpaid interest on the principal amount to be paid to but excluding
the date of payment.

(c) Applicable Percentage. The Applicable Percentage with respect to: (i) any
Dollar Term B-1 Loan that is (x) an ABR Loan is 3.00% and (y) a Eurodollar Loan
is 4.00%; and (ii) with respect to any Euro Term B-1 Loan is 4.25%.

 

4



--------------------------------------------------------------------------------

(d) Designation. The Dollar Term B-1 Loans and Euro Term B-1 Loans shall
constitute Incremental Term Loans.

(e) Participation in Mandatory Prepayments. The Dollar Term B-1 Loans and Euro
Term B-1 Loans shall participate to the fullest extent permitted by Section 2.13
in any prepayment from amounts required to be applied to a prepay Term Loans
pursuant to Section 2.13 of the Credit Agreement.

(f) Participations in Voluntary Prepayments. Optional prepayment of Dollar Term
B-1 Loans and the Euro Term B-1 Loans shall be applied against the remaining
scheduled installments of principal due in respect of the Dollar Term B-1 Loans
and the Euro Term B-1 Loans under Article 2(b) of the Incremental Amendment
No. 1 in the manner specified by the Parent Borrower or, if not so specified on
or prior to the date of such optional prepayment in direct order of
maturity. Optional prepayment may be applied on a non-pro rata basis in
accordance with Sections 2.12(b) and (c), as applicable.

(g) Assignment and Participation of Term B-1 Loans. The Dollar Term B-1 Loans
and Euro Term B-1 Loans shall be subject to the assignment and participation
provisions applicable to Term Loans under Section 9.04 of the Credit Agreement.

(h) Soft-Call Protection. The following provision shall become effective on the
date approved by the Required Lenders:

Notwithstanding anything to the contrary contained in the Credit Agreement, in
the event that, on or prior to the first anniversary of the Incremental
Amendment Effective Date, the Parent Borrower (x) makes any prepayment of any
Class of Term B-1 Loans in connection with any Repricing Transaction with
respect to such Term B-1 Loans or (y) effects any amendment of the Credit
Agreement resulting in a Repricing Transaction with respect to any Class of Term
B-1 Loans, the Borrower shall pay to the Administrative Agent, for the ratable
account of each applicable Term B-1 Lender, (I) in the case of clause (x), a
prepayment premium of 1% of the aggregate principal amount of the Term B-1 Loans
being prepaid and (II) in the case of clause (y), a payment equal to 1% of the
aggregate principal amount of such Class of Term B-1 Loans outstanding
immediately prior to such amendment. For purposes of the foregoing:

“Repricing Transaction” shall mean with respect to any Class of Term B-1 Loans,
the prepayment or refinancing of all or a portion of such Term B-1 Loans with
the incurrence by any Loan Party of any long-term financing incurred for the
primary purpose of repaying, refinancing, substituting or replacing such Term
B-1 Loans at an effective interest cost or weighted average yield (as determined
by the Administrative Agent consistent with generally accepted financial
practice and, in any event, excluding any arrangement, structuring, syndication
or commitment fees in connection therewith) that is less than the interest rate
for or weighted average yield (as determined by the Administrative Agent on the
same basis) of such Term B-1 Loans, including without limitation, as may be
effected through any amendment to the Credit Agreement relating to the interest
rate for, or weighted average yield of, such Term B-1 Loans but excluding any
Indebtedness incurred in connection with a Change of Control.

 

5



--------------------------------------------------------------------------------

ARTICLE THREE

REPRESENTATION AND WARRANTIES; NO DEFAULTS

(a) Each Loan Party represents and warrants to the Administrative Agent and each
of the Lenders party hereto that (i) the representations and warranties set
forth in Article III of the Credit Agreement and in each other Loan Document
shall be true and correct in all material respects on and as of the Incremental
Amendment Effective Date with the same effect as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date, in which case they shall be true and correct in all material
respects as of such earlier date and (ii) no Default or Event of Default shall
have occurred and be continuing on the date hereof or immediately after giving
effect to the Dollar Term B-1 Loans, the Dollar Term B-1 Loan Commitments, the
Euro Term B-1 Loans and the Euro Term B-1 Loan Commitments.

(b) Each Borrower represents and warrants that as of the Incremental Effective
Date the property set forth on Schedule I hereof is the only Mortgaged Property
and the Mortgage with respect thereto is the only Mortgage required to be
granted pursuant to Sections 5.09 and 5.10 of the Credit Agreement.

ARTICLE FOUR

CONDITIONS TO EFFECTIVENESS

The effectiveness of this Incremental Amendment No. 1 on the Incremental
Amendment Effective Date is subject to satisfaction (or waiver) of the following
conditions precedent:

(a) Counterparts of Agreement. The Administrative Agent shall have received duly
executed and delivered counterparts (or written evidence thereof reasonably
satisfactory to the Administrative Agent, which may include telecopy
transmission of, as applicable, a signed signature page) of this Incremental
Amendment No. 1 from (i) each Loan Party, (ii) each Dollar Term B-1 Lender
listed on Schedule I and (iii) each Euro Term B-1 Lender listed on Schedule II.

(b) No Defaults. No Default or Event of Default shall have occurred and be
continuing under the Credit Agreement.

(c) Representations and Warranties. The representations and warranties set forth
in Article III of the Credit Agreement and in each other Loan Document shall be
true and correct in all material respects on and as of the Amendment No. 1
Closing Date with the same effect as though made on and as of such date, except
to the extent such representations and warranties expressly relate to an earlier
date, in which case they shall be true and correct in all material respects as
of such earlier date.

(d) Borrowing Request. The Administrative Agent shall have received a duly
completed Borrowing Request for the Dollar Term B-1 Loans and the Euro Term B-1
Loans to be borrowed on the Incremental Amendment Effective Date.

 

6



--------------------------------------------------------------------------------

(e) Opinion of Counsel to Loan Parties. The Administrative Agent shall have
received an opinion addressed to the Administrative Agent and the Lenders party
to the Credit Agreement, dated the Incremental Amendment Effective Date, of
Kirkland & Ellis LLP, counsel to the Loan Parties, covering such matters as the
Administrative Agent may reasonably request.

(f) Financial Officer Certificate. The Administrative Agent shall have received
a certificate, dated as of the Incremental Amendment Effective Date and signed
by a Financial Officer of the Parent Borrower, certifying compliance with the
conditions precedent set forth in this Article Four.

(g) Fees and Expenses. The Parent Borrower shall have paid, or concurrently with
the effectiveness of this Incremental Amendment No. 1 shall pay, to the
Administrative Agent (i) for the account of the arranger of the Dollar Term B-1
Loans and the Euro Term B-1 Loans for its account, such fees as have been
separately agreed among such arrangers and the Parent Borrower, and (ii) to the
extent invoiced, the reasonable documented out-of-pocket expenses of such
Administrative Agent in connection with this Agreement (in the case of legal
counsel, limited to reasonable documented out-of-pocket fees and expenses of one
primary counsel).

ARTICLE FIVE

COVENANT

(a) Post-Effectiveness Covenant. Within 60 days after the Incremental Amendment
Effective Date (or such longer period as the Collateral Agent may agree in its
sole discretion), with respect to the existing Mortgage, the applicable Loan
Parties shall deliver such documentation with respect to the Mortgaged Property,
in each case in form and substance reasonably acceptable to the Collateral
Agent, as shall confirm the enforceability, validity and perfection of the lien
in favor of the Secured Parties, including, without limitation:

(i) an amendment to the existing Mortgage (the “Mortgage Amendment”) duly
executed and acknowledged by the applicable Loan Party, and in form for
recording in the recording office where such Mortgage was recorded, together
with such certificates, affidavits, questionnaires or returns as shall be
required in connection with the recording or filing thereof under applicable
law, in each case in form and substance reasonably satisfactory to the
Collateral Agent;

(ii) a favorable opinion, addressed to the Administrative Agent, the Collateral
Agent and the Secured Parties party to the Credit Agreement covering, among
other things, the due authorization, execution, delivery and enforceability of
the Mortgage as amended by the Mortgage Amendment (provided, however, the due
authorization, execution and delivery opinions shall only apply to the Mortgage
Amendment), and shall otherwise be in form and substance reasonably satisfactory
to the Collateral Agent;

(iii) a date down endorsement to the existing Title Policy, which shall be in
form and substance reasonably satisfactory to the Collateral Agent and
reasonably assures the Collateral Agent as of the date of such endorsement that
the Mortgaged Property subject to the lien of such Mortgage is free and clear of
all defects and encumbrances except those Liens permitted under such Mortgage;
provided, however, that the existing endorsements to the existing Title Policy
shall not be required to be brought forward;

 

7



--------------------------------------------------------------------------------

(iv) such affidavits, certificates, information and instruments of
indemnification as shall be required to induce the title insurance company to
issue the endorsement to the Title Policy contemplated in this Article 5 and
evidence of payment of all applicable title insurance premiums, search and
examination charges, mortgage recording taxes and related charges required for
the issuance of the endorsement to the Title Policy contemplated in this Article
5; and

(v) evidence of payment by the Parent Borrower of all search and examination
charges escrow charges and related charges, mortgage recording taxes, fees,
charges, costs and expenses required for the recording of the Mortgage Amendment
referred to above.

ARTICLE SIX

MISCELLANEOUS

(a) Expenses. To the extent contemplated by Section 9.05 of the Credit
Agreement, the Parent Borrower agrees to reimburse the Administrative Agent and
each other Agent for its reasonable and documented out of pocket expenses in
connection with this Incremental Amendment No. 1 and the transactions
contemplated hereby, including the reasonable and documented out-of-pocket fees,
charges and disbursements of Cahill Gordon & Reindel llp, counsel for the
Administrative Agent.

(b) Effect of Incremental Amendment No. 1. Except as expressly set forth herein,
this Incremental Amendment No. 1 shall not by implication or otherwise limit,
impair, constitute an amendment of or otherwise affect the rights and remedies
of the Lenders or the Administrative Agent under the Credit Agreement or any
other Loan Document, and shall not alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other provision of either such agreement or any other
Loan Document. Each and every term, condition, obligation, covenant and
agreement contained in the Credit Agreement or any other Loan Document is hereby
ratified and re-affirmed in all respects and shall continue in full force and
effect. Each Loan Party reaffirms its obligations under the Loan Documents to
which it is party and the validity of the Liens granted by it pursuant to the
Collateral Documents. From and after the Incremental Amendment Effective Date,
all references to the Credit Agreement in any Loan Document shall, unless
expressly provided otherwise, refer to the Credit Agreement as supplemented by
this Incremental Amendment No. 1.

(c) Counterparts; Integration; Effectiveness. This Incremental Amendment No. 1
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Incremental Amendment
shall become effective when this Incremental Amendment No. 1 shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof and thereof which, when taken together, bear
the signatures of each of the other parties hereto and thereto, and thereafter
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns. Delivery of an executed counterpart of a
signature page of this Incremental Amendment No. 1 by telecopy shall be
effective as delivery of a manually executed counterpart of this Incremental
Amendment No. 1.

 

8



--------------------------------------------------------------------------------

(d) The Administrative Agent and the Parent Borrower hereby agree that all
amendments set forth herein are, in the reasonable opinion of the Administrative
Agent and the Parent Borrower, necessary or appropriate to effectuate the
provisions of Section 2.24 of the Credit Agreement.

(e) Reaffirmation. Each Loan Party hereby expressly acknowledges the terms of
this Incremental Amendment No. 1 and reaffirms, as of the date hereof, (i) the
covenants and agreements contained in each Loan Document to which it is a party,
including, in each case, such covenants and agreements as in effect immediately
after giving effect to this Incremental No. 1 Amendment and the transactions
contemplated hereby and (ii) its guarantee of the Obligations (including without
limitation the Extended Term Loans, the Term B-1 Loans and Obligations in
respect of the Extended Revolving Credit Commitments) under each Guarantee, as
applicable, and its grant of Liens on the Collateral to secure the Obligations
(including without limitation the Extended Term Loans, the Term B-1 Loans and
Obligations in respect of the Extended Revolving Credit Commitments) pursuant to
the Security Documents.

(f) Governing Law. This Incremental Amendment No. 1 and the rights and
obligations of the parties under this Incremental Amendment No. 1 shall be
governed by, and construed and interpreted in accordance with, the law of the
State of New York.

(g) Headings. Article and Section headings used herein are for convenience of
reference only, are not part of this Incremental Amendment No. 1 and shall not
affect the construction of, or be taken into consideration in interpreting, this
Incremental Amendment No. 1.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

9



--------------------------------------------------------------------------------

VWR FUNDING, INC. By:   /s/ James M. Kalinovich   Name: James M. Kalinovich  
Title:   Vice President

[Signature Page to Incremental Amendment]



--------------------------------------------------------------------------------

By its signature below, the undersigned hereby consents to the foregoing
Incremental Amendment No. 1 and hereby confirms that all of its obligations
under each Security Document (as defined in the Credit Agreement) shall continue
unchanged and in full force and effect for the benefit of the Agents and the
Lenders with respect to the Credit Agreement as amended by said Incremental
Amendment No. 1.

 

VWR INTERNATIONAL, LLC, as a Guarantor By:  

/s/ James M. Kalinovich

Name:   James M. Kalinovich Title:   Vice President

VWR MANAGEMENT SERVICES, LLC,

as a Guarantor

By:   VWR International, LLC Its:   Sole Member By:  

/s/ James M. Kalinovich

Name:   James M. Kalinovich Title:   Vice President

VWR , INC.,

as a Guarantor

By:  

/s/ James M. Kalinovich

Name:   James M. Kalinovich Title:   Vice President

VWR EDUCATION, LLC,

as a Guarantor

By:  

/s/ James M. Kalinovich

Name:   James M. Kalinovich Title:   Vice President

[Signature Page to Incremental Amendment]



--------------------------------------------------------------------------------

AMRESCO, LLC, as a Guarantor By:  

/s/ James M. Kalinovich

Name:   James M. Kalinovich Title:   Vice President

BIOEXPRESS, LLC,

as a Guarantor

By:  

/s/ James M. Kalinovich

Name:   James M. Kalinovich Title:   Vice President

ANACHEMIA MINING, LLC,

as a Guarantor

By:  

/s/ James M. Kalinovich

Name:   James M. Kalinovich Title:   Vice President

ANACHEMIA CHEMICALS, LLC,

as a Guarantor

By:  

/s/ James M. Kalinovich

Name:   James M. Kalinovich Title:   Vice President

SOVEREIGN SCIENTIFIC, LLC,

as a Guarantor

By:  

/s/ James M. Kalinovich

Name:   James M. Kalinovich Title:   Vice President

[Signature Page to Incremental Amendment]



--------------------------------------------------------------------------------

VWR INVESTORS, INC, as a Guarantor By:  

/s/ James M. Kalinovich

Name:   James M. Kalinovich Title:   Vice President

[Signature Page to Incremental Amendment]



--------------------------------------------------------------------------------

Citibank, N.A., as a Dollar Term B-1 Lender By:  

/s/ Michael Zicari

Name:   Michael Zicari Title:   Vice President

[Signature Page to Incremental Amendment]



--------------------------------------------------------------------------------

Citibank, N.A., as a Euro Term B-1 Lender By:   /s/ Michael Zicari Name:  
Michael Zicari Title:   Vice President

[Signature Page to Incremental Amendment]



--------------------------------------------------------------------------------

ACKNOWLEDGED AND ACCEPTED:

BANK OF AMERICA, N.A.,

    as Administrative Agent

By:   /s/ Robert Rittelmeyer Name:   Robert Rittelmeyer Title:   Vice President

[Signature Page to Incremental Amendment]



--------------------------------------------------------------------------------

Schedule I

Dollar Term B-1 Loan Commitments

on Incremental Amendment No. 1 Effective Date

 

Dollar Term B-1 Lender

   Dollar Term B-1 Loan
Commitment  

Citibank, N.A.

     351,722,281.77   

Total

   $ 351,722,281.77   

Schedule I-1



--------------------------------------------------------------------------------

Schedule II

Euro Term B-1 Loan Commitments

on Incremental Amendment No. 1 Effective Date

 

Euro Term B-1 Lender

   Euro Term B-1 Loan
Commitment  

Citibank, N.A.

     101,526,538.18   

Total

   € 101,526,538.18   

Schedule II-1



--------------------------------------------------------------------------------

Schedule III

Subsidiary Guarantors

VWR INTERNATIONAL, LLC, a Delaware limited liability company

VWR MANAGEMENT SERVICES LLC, a Delaware limited liability company

VWR, INC., a Delaware corporation

VWR EDUCATION, LLC, a Delaware limited liability company

AMRESCO, LLC, an Ohio limited liability company

BIOEXPRESS, LLC, a Utah limited liability company

ANACHEMIA MINING, LLC, a Delaware limited liability company

ANACHEMIA CHEMICALS, LLC, a New York limited liability company

SOVEREIGN SCIENTIFIC, LLC, a Florida limited liability company

VWR INVESTORS, INC., a Delaware corporation

Annex A-1